        Case 1:20-cv-12205-RGS Document 7 Filed 01/15/21 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                   CIVIL ACTION NO. 20-cv-12205-RGS

                            JAVAD GHOREISHI

                                      v.

               NORFOLK PROBATE AND FAMILY COURT
                    HON. GEORGE F. PHALEN
                     HON. JAMES V. MANNO
                     HON. PAUL M. CRONAN

                          ORDER OF DISMISSAL

                              January 15, 2021
STEARNS, D.J.
      Before the court are pro se plaintiff Javad Ghoreishi’s Applications to

Proceed without Prepayment of Fees or Costs, Dkts. 2 and 4. Ghoreishi’s

Applications stand in stark contrast to the assets described in the August 12,

2020 divorce judgment also submitted by Ghoreishi. August 12, 2020

Judgment, Dkt. 5 at 1, 7-10, 13-14. On this record, the Applications are

DENIED. See 28 U.S.C. § 1915(a)(1).

      In examining a complaint, this court has “an independent obligation to

determine whether subject-matter jurisdiction exists, even in the absence of

a challenge from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 501

(2006); see Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that

it lacks subject matter jurisdiction, the court must dismiss the action.”).
          Case 1:20-cv-12205-RGS Document 7 Filed 01/15/21 Page 2 of 5




Here, Ghoreishi asserts federal question jurisdiction under 28 U.S.C. §1331

in the form complaint, Compl. Dkt 1 at 3, and in an addendum labeled

Verified Complaint asserts “federal jurisdiction pursuant to Article II, § 2”

and pursuant to 42 U.S.C. § 1983, Ver. Compl., Dkt. 1-1 at 24. A review of

the Civil Cover Sheet indicates no asserted basis for jurisdiction, but asserts

as causes of action “violation of the Americans with Disabilities Act,

employability, civil rights violations.” Civil Cover Sheet, Dkt. 1-2.

      After reviewing Ghoreishi’s submissions, the court determines that it

has no jurisdiction under the Rooker-Feldman doctrine.1             “Under the

Rooker-Feldman doctrine, lower federal courts are precluded from

exercising appellate jurisdiction over final state-court judgments.” Tyler v.

Supreme Judicial Court of Massachusetts, 914 F.3d 47, 50 (1st Cir. 2019)

(citation and quotations omitted). It applies where “the losing party in state

court filed suit in federal court after the state proceedings ended,

complaining of an injury caused by the state-court judgment and seeking

review and rejection of that judgment.” Id.

      Here, Ghoreishi alleges that he is a disabled dentist who suffers from

multiple sclerosis, and that his ex-wife Kayoko Obara is also a dentist. Ver.



      1 The Rooker-Feldman doctrine derives from two Supreme Court
decisions: Rooker v. Fidelity Trust Co., 263 U.S. 413 and D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983).
                                        2
        Case 1:20-cv-12205-RGS Document 7 Filed 01/15/21 Page 3 of 5




Compl. ¶¶ 1-4. They were divorced by the Norfolk County Probate and Family

Court after a trial. On July 8, 2013, Judge George F. Phalen entered a final

judgment in that divorce action. July 8, 2013 Judgment, Dkt. 1-1 at 1-4.

Ghoreishi claims that the judgment was inequitable and unfair, with “bad

faith and corrupt motive to decimate” Ghoreishi. Ver. Compl. ¶¶1-4.

      On March 7, 2016, the Massachusetts Appeals Court vacated and

remanded the judgment relating to the division of property consisting,

among other things, of a dentist office that had been modified to

accommodate Ghoreishi’s disability needs. Obara v. Ghoreisha, 46 N.E. 3d

598 (Mass. App. Ct. 2016) (table). Ghoreishi claims that “the Appeal[s]

Court’s decision to remand the matter case and order for further proceedings

and findings attests to the plaintiff’s complaint against [Judge Phalen].” Ver.

Compl. ¶ 9. Ghoreishi contends that, on remand, Judge James V. Manno

violated the “article II and III of the ADA” by announcing [Ghoreishi’s]

disability is the pivotal part of the remand case for retrial, and tried to help

the other party to discipline the Plaintiff’s dental license and tried to

assassinate the plaintiff’s livelihood.” Ver. Compl. ¶ 11. Ghoreishi asserts

that Judge Manno intentionally failed to set a remand trial until that judge’s

retirement in July 2017. Id. On August 7, 2018, Ghoreishi filed a motion for

expedited hearing which eventually resulted in a trial before Judge Cronan


                                       3
        Case 1:20-cv-12205-RGS Document 7 Filed 01/15/21 Page 4 of 5




on January 8, 2020 and January 14, 2020. Id. ¶¶ 11-31. Ghoreishi claims,

referencing the August 12, 2020 judgment on remand, that Judge Cronan

violated his “First, Fifth Ninth Charter of Rights, ADA Act,” by purportedly

providing a “disproportionate division of marital assets on August 12, 2020,”

and deprived him of employability “with bad faith, corrupt/improper motive

and fraudulent calculations . . . abusing his judicial disgrace, and violated

plaintiff’s constitutional rights.” Id. ¶ 32. Ghoreishi seeks injunctive relief

commanding $10,000,000 redress,” declaratory relief, “other relief as this

Court deems appropriate and just,” and costs. Id.

      On these allegations, the court rules that all elements of Rooker-

Feldman are met. First, Ghoreishi alleges that he lost in the underlying

divorce proceeding on remand on August 12, 2020. Second, Ghoreishi

claims his injury vis-à-vis the judgment in that case. Third, this action was

filed after the proceeding ended. Fourth, Ghoreishi’s claims against the

Judges and the Norfolk County Probate and Family Court necessarily invites

the federal court to review and reject the state court judgment. At bottom,

Ghoreishi is disappointed with the results of his divorce proceedings. His

recourse to dispute the results of that action, on which this court takes no

position, is to appeal the judgment in the courts of the Commonwealth.




                                       4
          Case 1:20-cv-12205-RGS Document 7 Filed 01/15/21 Page 5 of 5




Accordingly, this action is hereby DISMISSED for lack of subject matter

jurisdiction.2

                                     SO ORDERED.

                                      /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE




      2 Even if the federal court had jurisdiction, Ghoreishi’s claims against
the Judge Phelan, Judge Menno, and Judge Cronan individually would be
barred by the doctrine of absolute judicial immunity. See Elias v. Elias, CA
13-11602-JLT, 2013 WL 3777069, at *4 (D. Mass. July 15, 2013) (holding
claims for civil rights violations and torts judges “of the Norfolk County
Probate and Family Court are not cognizable because [the doctrine of]
absolute judicial immunity protects judges from acts performed within the
scope of their jurisdiction.”). It is well-established that adjudicatory
functions are cloaked with absolute judicial immunity. See Zenon v.
Guzman, 924 F.3d 611, 616 (1st Cir. 2019). As the First Circuit instructs,
"[t]he breadth of the protection is fulsome, shielding judges even when their
actions are malicious, corrupt, mistaken, or taken in bad faith; its purpose
not to buffer bad judges but for the benefit of the public, whose interest it is
that the judges should be at liberty to exercise their functions with
independence and without fear of consequences.” Id. (citations and
quotations omitted). To be clear, “[a]bsolute judicial immunity means not
just immunity from damages, but immunity from suit altogether.” Id. at 617,
n. 10 (citing Mireles v. Waco, 502 U.S. 9, 11 (1991)).

                                       5
